Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1 and 3-4 and claims 1-4 and 6-16 in the reply filed on April 25, 2022 is acknowledged. Claim 5 is withdrawn.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes legal phraseology, “means” in line 5 and “said” in lines 6, 7 and 11.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 1, “envelope-type” is considered indefinite, as it is unclear what distinguishes the metes and bounds of “type”. 
In claim 3, line 1, and claim 4, line 1, “the inlet” lacks antecedent basis, or is inconsistent with claim 1, line 11. See also withdrawn claim 5, lines 1 and 3-4. Similarly, in claim 6, line 2, “the outlet” lacks antecedent basis, or is inconsistent with claim 1, line 10.
In claim 6, line 3, “the opening” is indefinite, as several openings are defined in claim 1. 
In claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broadest recitation “a flat width between five and thirty millimeters”, and the claim also recites two smaller ranges which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are	 (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 9, lines 2 and 3, “poly-olefins” should each be a single word, not hyphenated.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	In claim 1, line 6, “a system” and “first adhesive means” are each means plus function recitations. In claim 10, line 2, “anti-fraud detection means” is also means plus function recitation.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risgalla et al. (6,056,119). Risgalla et al. disclose a flexible shipping pouch (disclosed packaging) comprising an inner pocket (19) defining a compartment for receiving an item, an outer pocket (defined by 1,4,5 and 6) integrating the inner pocket, an opening (opening of pocket 19) arranged on the inner and outer pockets to access the compartment, a system (including 7 and 8) for closing the opening comprising first adhesive means (23) ensuring that the opening is kept closed, the inner pocket and the outer pocket being secured together so as to define an inflatable chamber (between 1 and 4 and between 5 and 6) around the inner pocket, and a channel (at 9 and 10) extending into the chamber and having an outlet opening (10) into the chamber and an inlet opening (9) onto the pouch, the channel being arranged such that the placement of the system for closing the opening simultaneously leads to obturation of the channel.  
As to claim 2, Risgalla et al. disclose the system comprising a flap (7 and 8) arranged to close the opening in a folded position, the first adhesive means (23) arranged to maintain the flap in the folded position. 
	As to claim 4, Risgalla et al. disclose the inlet of the channel opens into an area on the pouch where the first adhesive means are located when the flap is in the folded condition (see Figure 7). 
As to claim 6, Risgalla et al. disclose the channel extends over a length of the pouch so that the outlet opening (10) is positioned in a last third of the chamber starting from its end located at the pouch opening. 
As to claim 7,  the width of the channel would appear to be arbitrary and not of patentable significance. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 8, Risgalla et al. discloses welding the components of the pouch. 
As to claim 9, Risgalla et al. discloses the pouch made from polyolefins (see column 2, lines 60-64).  
As to claim 12, Risgalla et al. discloses the inner pocket comprises a lower edge secured to an inner wall of the outer pocket. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Risgalla et al. in view of Nishigaki et al. (11,292,649). Risgalla et al. disclose adhesive as a closure, but not an anti-fraud detection means. However, Nishigaki et al. disclose a tamperproof adhesive arrangement providing anti-fraud detection means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pouch of Risgalla et al. with a tamperproof adhesive arrangement providing anti-fraud detection means in the manner of Nishigaki et al. as claimed, as such a modification would predictably provide a safety feature to the pouch. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Risgalla et al. in view of Liao et al. (9,187,230).  Risgalla et al. do not disclose a floating lower edge opposite the pouch opening. However, Liao et al. disclose a similar pouch having a floating lower edge (right side of Figure 4A) opposite the pouch opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pouch of Risgalla et al. with a floating lower edge in the manner of Liao et al. as claimed, as such a modification would predictably provide a pouch construction of a conventional manner that would fail to render any new or unexpected result therefrom.  

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Risgalla et al. in view of Suroka et al (4,465,188). Risgalla et al. do not disclose a rigid blowing tube for inflating. However, Suroka et al. disclose a similar pouch including substantially rigid blowing tube (25) for inflating portions of the pouch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pouch of Risgalla et al. with a blowing tube in the manner of Suroka et al. as claimed, as such a modification would predictably provide an organic and more easily accessible inflating structure for the pouch.  
As to claim 15,  the width of the channel would appear to be arbitrary and not of patentable significance. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 16, similar to claim 15, the length of the blowing tube would fail to provide any new or unexpected result. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 13 above, and further in view of JP 2003146375. The previous combination does not provide for two temporary adhesive means serving as a closure.  However, JP 2003146375 disclose a similar pouch including two temporary adhesive means (F1 and F2) serving as a closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pouch of Risgalla et al. with a two-part temporary adhesive closure in the manner of JP 2003146375 in order to provide a different but not providing any new or unexpected result to the  invention. 
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                             
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG